DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6-10, 12, 22, 23, 25, 26 and 28-35 are pending in this application, Claims 9 and 10 are acknowledged as withdrawn, Claims 6-8, 12, 22, 23, 25, 26 and 28-35 were examined on their merits.

The objection to Claims 9-10 because of minor informalities has been withdrawn due to the Applicant’s amendments to the claims filed 10/28/2021.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-8, 12, 22, 23, 25, 26 and 28-35 are newly rejected under 35 U.S.C. §
101 because the claimed invention is directed to a natural product without
significantly more.



species of viable bacteria and a glycerol, wherein one or more of the at least three species of viable bacteria are formulated in the glycerol, wherein the first species of viable bacteria has one or more features selected from the group consisting of: (i) utilization of one or more carbon sources utilized by a pathogenic microorganism, (ii) production of an inhibitor of histone deacetylase (HDAC), (iii) production of indole or other tryptophan metabolites, and (iv) production of an enzyme that functions in bile acid regulation, wherein the second species of viable bacteria comprises a 16S rDNA
sequence that is at least 97% identical to the 16S rDNA sequence set forth in SEQ ID
NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 41,
SEQ ID NO: 42, SEQ ID NO: 43, SEQ ID NO: 44, SEQ ID NO: 45, SEQ ID NO: 59, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 62, SEQ ID NO: 63, or SEQ ID NO: 64, and wherein the third species of viable bacteria comprises a 16S rDNA sequence that is at least 97% identical to the 16S rDNA sequence set forth in SEQ ID NO: 85, SEQ ID NO: 86, SEQ ID NO: 87, SEQ ID NO: 88, or SEQ ID NO: 89.
This judicial exception is not integrated into a practical application because the composition is not markedly different from naturally occurring bacteria found in the intestinal tract. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:

Step 1) Are the claims directed to a process, machine, manufacture or composition of matter?


Step 2a, Prong 1) Does the claim recite and Abstract Idea, Law of Nature or Natural Phenomenon?
Yes, the claims are drawn to a Natural Phenomenon/product of nature, a composition of at least three species of naturally occurring bacteria (wherein at least one of the bacteria may be a species found in Claim 23, such as C. bolteae or C. butyricum, see Specification, Pg. 3, Table 1) in another naturally occurring product glycerol.  See for example, Mortensen et al. (2017) whom teaches that glycerol occurs naturally in several types of lipid and is an endogenous metabolite in mammals (Pg. 3, Line 30) and Song et al. (2003), of record, whom teaches that C. bolteae was isolated from human stool specimens (Pg. 85, Column 1, Lines 1-5) and Cassir et al. (2015), of record, whom teaches that C. butyricum is commonly found in the human gut (Pg. 37, Abstract).  Further, the human gut is also known to naturally contain many other bacterial species in addition to the two reference cited strains.  The claimed composition does not demonstrate any difference in structure, function or other characteristics when compared to the naturally occurring counterpart bacteria and glycerol.

Step 2a, Prong 2) Does the claim recite additional elements that integrate the Judicial Exception into a Practical Application?

No, the claimed bacterial composition doesn’t improve any technology or technical field, apply or use the JE to effect a particular treatment or prophylaxis for any disease or medical condition, apply the JE with or by use of a particular machine, effect a transformation or reduction of a particular article to a different state or thing or apply/use the JE in some other meaningful way.

Step 2B) Does the claim recite additional elements that that amount to significantly more than the Judicial Exception?
No, glycerol is itself a naturally occurring compound and the combination of the naturally occurring bacteria and glycerol does not impart any new or significantly different properties or characteristics to either the bacteria or glycerol alone or in combination.
Claims 6 and 12 are drawn to the composition comprising naturally occurring glycerol and at least three species of viable bacteria both naturally-occurring and found in the human intestinal tract;
Claims 6, 7, 8 and 26 recite inherent characteristics of the bacteria (ability to utilize same carbon sources as C. difficile);
Claims 6, 22 and 31-35 recite inherent characteristics of one of the bacteria (be or comprise a particular 16SrDNA sequence);
Claim 23 recite particular naturally occurring bacterial species;
Claim 25 defines the bacterial form (vegetative, spore or both);
Claims 28 and 30 define the form of the composition/bacteria, 
while Claim 29 recites the culturing of at least one of the viable bacteria in vitro.
There is no indication that a composition of naturally occurring glycerol and at least three naturally occurring bacteria, is markedly different from the closest naturally occurring counterparts.  The closest naturally occurring counterpart to the composition are natural and endogenous glycerol and the plethora of naturally occurring bacteria separately found in the intestinal tract of humans, including preferred bacteria strain embodiments, see Mortensen et al., Song et al. and Cassir et al. above.  There is no
evidence of any markedly different properties or characteristics in the claimed
composition as compared to natural glycerol and bacteria separately found in the human intestinal tract.  The fact that the composition/bacteria is in a particular form or state is an intended use and fails to meaningfully limit the claim.

Response to Arguments

Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the formulation of the at least three species of viable bacteria in glycerol would impart features that would be markedly different from that which exists in nature.  Applicant notes that glycerol is a cryoprotectant and aids in long-term stability of the bacteria, particularly when stored at freezing temperatures and that the naturally existing counterpart bacteria do not have these abilities (Remarks, Pg. 9, Lines 14-20).

This is not found to be persuasive for the following reasons, nothing in the claims indicates that the claimed composition of bacteria and glycerol is being stored long-term, much less stored long-term under freezing/cryogenic conditions.  Therefore, it is irrelevant that the claimed composition may have markedly different properties from naturally occurring bacteria and glycerol under such conditions.     

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 





To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        11/16/2021

/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653